RobinsoN, Judge,

(concurring only in the result):

Because of the binding character of the first instruction for the State, on the limited purview of the case which it sets forth, it may have been prejudicial to the accused; and for *623this reason alone I concur in the award of a new tml, but not in the second point of the syllabus and the opinion of the court wherein the same go further. Particularly out of place, in my humble judgment, is the expression of opinion that the homicide was committed without malice. Surely that is a matter which should be left to the determination of a jury. On the conflicting facts and circumstances a jury should say whether there was heat of passion or other thing which would reduce the killing to manslaughter.

Reversed and Remanded.